—In an action to recover damages for personal injuries, the defendant Flatlands Avenue Food, Inc., doing business as McDonald’s Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated January 9, 2002, as denied its renewed motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the renewed motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
On July 13, 1997, the plaintiff allegedly slipped and fell on what he thought was urine as he was exiting the men’s bathroom of a McDonald’s restaurant. He commenced this action against, inter alia, the defendant Flatlands Avenue Food, Inc., doing business as McDonald’s Corporation (hereinafter Flatlands), alleging that it negligently maintained the bathroom. Flatlands made a renewed motion for summary judgment, arguing that it had no notice of a dangerous condition. The Supreme Court denied the renewed motion. We reverse insofar as appealed from.
*553Flatlands made a prima facie showing of entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320). In opposition, the plaintiffs evidence was insufficient to defeat the renewed motion (see Gordon v American Museum of Natural History, 67 NY2d 836; Puryear v New York City Hous. Auth., 255 AD2d 138). Accordingly, the renewed motion should have been granted. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.